DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous rejections made in the Non-Final mailed 10/14/2021 have been withdrawn in light of applicant’s amendments filed 12/20/2021 which amend claims 2, 3, 4, 11, and 13 to depend on claim 21 which was indicated as allowable. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Coyne on January 25th, 2022.
The application has been amended as follows: 
Cancel claim 7.
Specification paragraphs 0098, 0126, 0173, and 0183: delete “www.lsisolutions.com”.

Allowable Subject Matter
Claims 2, 3, 7, 11, 13, 14, and 21-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious the combination of features as claimed. In particular, regarding claims 2-3, 7, 11, 13, 14, and 21-24, the prior art of record fails to disclose a surgical suturing device . 
With respect to Claim 21, closest cited prior art Zabartany et al. (US PG Pub [2007/0005079]) discloses: A surgical suturing device (Figure 3, apparatus 10), comprising: a first tissue gap (Figure 3, first vacuum recess 50); as second tissue gap (Figure 3, second vacuum recess 52);… a first ferrule (Figure 4, 62) coupled to the first end of the first suture; a second ferrule (Figure 4, 64) coupled to the second end of the first suture… a distal tip (See figure 1, distal end 32 or Figure 20, distal end 182)...a first ferrule holder (Figure 4, 62) in which the first ferrule is installed; a second ferrule holder (Figure 4, 64) in which the second ferrule is installed…and a needle actuator (Figure 3, first and second sliding knobs 76 and 78; Examiner interprets the combination of knobs 76 and 78 as the needle actuator, and therefore user can selectively engage either of the needles by applying the corresponding knob) selectively engages either: the first ... needle to drive them through the first tissue gap and into communication with the first end of the first suture ... respectively; or the second... needle to drive them through the second tissue gap and into communication with the second end of the first suture ... (Figure 3, needles 54 and 56, The first and second needles 54, 56 are secured to first and second needle drivers 58, 60 respectively, which can longitudinally advance and retract the needles across their respective vacuum recesses. On the needle opposite sides in each vacuum recess are first and second needle catchers 62, 64, which are configured 
However, Zabartany fails to disclose: a first pair of needles configured to be movable across the first tissue gap; a second pair of needles configured to be movable across the second tissue gap; and… a first suture having first and second ends; a second suture having first and second ends…wherein: the first ferrule holder and the third ferrule holder are configured to align the first ferrule and the third ferrule in alignment with a travel path of the first pair of needles when traversing the first tissue gap, respectively; and the second ferrule holder and the fourth ferrule holder are configured to align the second ferrule and the fourth ferrule in alignment with a travel path of the second pair of needles when traversing the second tissue gap, respectively.
With respect to Claim 21, cited closest prior art Sauer et al. (US PG Pub [2012/0016383]) discloses: a first pair of needles configured to be movable across the first tissue gap; a second pair of needles configured to be movable across the second tissue gap (Figure 2B, the inner needles 56 and outer needles 58, suture storage tubes 38 with inner suture 52 and outer suture 54, [0087]); and a first suture having first and second ends; a second suture having first and second ends (The distal ends of both sets of needles 56B and 58B engage and pick up both ends of the sutures by engaging their corresponding ferrules 52D and 54D (FIGS. 7A and 78)...all four ferrules 52D and 54D still held within their ferrule compartments 32B, [0093-0098])… a first ferrule coupled to the first end of the first suture; a second ferrule coupled to the second end of the first suture; a third ferrule coupled to the first end of 
However, Sauer fails to disclose: wherein: the first ferrule holder and the third ferrule holder are configured to align the first ferrule and the third ferrule in alignment with a travel path of the first pair of needles when traversing the first tissue gap, respectively; and the second ferrule holder and the fourth ferrule holder are configured to align the second ferrule and the fourth ferrule in alignment with a travel path of the second pair of needles when traversing the second tissue gap, respectively.
With respect to Claim 25, closest cited prior art Zabartany et al. (US PG Pub [2007/0005079]) discloses: A surgical suturing device (Figure 3, apparatus 10), comprising: a first tissue gap (Figure 3, first vacuum recess 50); as second tissue gap (Figure 3, second vacuum recess 52)… …and a needle actuator (Figure 3, first and second sliding knobs 76 and 78; Examiner interprets the combination of knobs 76 and 78 as the needle actuator, and therefore user can selectively engage either of the needles by applying the corresponding knob) selectively engages either: the first ... needle to drive them through the first tissue gap and into communication with the first end of the first suture ... respectively; or the second... needle to drive them through the second tissue gap and into communication with the second end of the first suture ... (Figure 3, needles 54 and 56, The first and second needles 54, 56 are secured to first and 
However, Zabartany fails to disclose: a first pair of needles configured to be movable across the first tissue gap; a second pair of needles configured to be movable across the second tissue gap; and a first suture having first and second ends; a second suture having first and second ends; and a flexible shaft comprising one or more articulating links; a guidewire tip, wherein: the one or more articulating links are positioned within the guidewire tip in a retracted position; and the one or more articulating links may be articulated to an advanced position outside of the guidewire tip. 
With respect to Claim 25, closest cited prior art Sauer et al. (US PG Pub [2012/0016383]) discloses: a first pair of needles configured to be movable across the first tissue gap; a second pair of needles configured to be movable across the second tissue gap (Figure 2B, the inner needles 56 and outer needles 58, suture storage tubes 38 with inner suture 52 and outer suture 54, [0087]); and a first suture having first and second ends; a second suture having first and second ends (The distal ends of both sets of needles 56B and 58B engage and pick up both ends of the sutures by engaging their corresponding ferrules 52D and 54D (FIGS. 7A and 78)...all four ferrules 52D and 54D still held within their ferrule compartments 32B, [0093-0098]).

With respect to Claim 25, closest cited prior art Hill et al. (US PG Pub [2002/0193810]): discloses: a flexible shaft comprising one or more articulating links (The distal portion of barrel 320 is joined to the remainder of barrel 320 by barrel tip 332 and flexible coupling 340. Flexible coupling 340 comprises nine separate links 342 surrounding a flexible tube 344, [0052]).
However Hill fails to disclose: a guidewire tip, wherein: the one or more articulating links are positioned within the guidewire tip in a retracted position; and the one or more articulating links may be articulated to an advanced position outside of the guidewire tip. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./               Junior Examiner, Art Unit 3771                                                                                                                                                                                         

/KELLY J BEKKER/               Supervisory Patent Examiner, Art Unit 3771